FILED
                              NOT FOR PUBLICATION                           JUN 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S . CO U RT OF AP PE A LS




                              FOR THE NINTH CIRCUIT



JULIO ARRESCURRENAGA; et al.,                    No. 07-70967

               Petitioners,                      Agency Nos. A075-540-994
                                                             A075-540-995
  v.                                                         A075-540-996
                                                             A075-540-997
ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010**

Before:        ALARCMN, LEAVY, and GRABER, Circuit Judges.

       Julio Arrescurrenaga and Jacinta Malaver ('adult petitioners'), and their

children Carolina and Andrea, natives and citizens of Peru, petition for review of

the Board of Immigration Appeals' ('BIA') order affirming the immigration

judge's decision denying their applications for asylum and withholding of removal.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. y 1252. We review de novo questions of law

and review for substantial evidence the agency's factual findings. See

Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir. 2000). We deny in part and

grant in part the petition for review.

      The BIA found that adult petitioners had failed to establish past persecution

because the attacµs they suffered were inherent risµs in their duties as police

officers. The record does not compel the conclusion that adult petitioners suffered

harm on account of their actual or imputed political opinion, or as members of a

particular social group consisting of police officers. See id. at 1029-30.

Substantial evidence also supports the BIA's finding that adult petitioners did not

demonstrate an objective well-founded fear of future persecution based on their

status as former police officers. See INS v. Elias-Zacharias, 502 U.S. 478, 482-83

(1992); see also Chanco v. INS, 82 F.3d 298, 303 (9th Cir, 1996) (former military

officer did not meet burden of showing a liµelihood of being singled out for

persecution).

      Jacinta, Andrea, and Carolina argued to the BIA that they suffered past

persecution and have a well-founded fear of future persecution on account of their

membership in the particular social group of their family. The BIA, however, did

not address their claims. Accordingly, we grant the petition with respect to


                                           2                                      06-73675
Jacinta's, Andrea's, and Carolina's claims based on membership in the social

group of their family and remand for the BIA to address these claims in the first

instance. See Sagadyaµ v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) ('the

BIA [is] not free to ignore arguments raised by a petitioner'); see also INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). We also grant the petition and

remand as to Carolina's claim that she is eligible for humanitarian asylum relief

under 8 C.F.R. y 1208.13(b)(1)(iii)(B) due to her growth hormone deficiency

because the BIA also failed to address this claim. See Sagadyaµ, 405 F.3d at 1040;

see also Ventura, 537 U.S. at 16-18.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.

      Each party shall bear its own costs on appeal.




                                          3                                       06-73675
                                                                            FILED
                        UNITED STATES COURT OF APPEALS                       MAY 02 2011

                                                                        MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                       U.S . CO U RT OF AP PE A LS




 JULIO ARRESCURRENAGA; et al.,                    No. 07-70967

               Petitioners,                       Agency Nos. A075-540-994
                                                              A075-540-995
   v.                                                         A075-540-996
                                                              A075-540-997
 ERIC H. HOLDER, Jr., Attorney General,
                                                  ORDER
               Respondent.



Before:       ALARCMN, LEAVY, and GRABER, Circuit Judges.

        We grant the government's unopposed motion for an extension of time and

have considered the government's response to the petition for rehearing filed on

January 25, 2011.

        The petition for panel rehearing is granted and the memorandum disposition

filed on July 7, 2010, is withdrawn. A replacement memorandum disposition is

being filed concurrently with this order.

        Any further petition for panel rehearing may be filed within 45 days of the

filing of this order.